DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 41 and 43 are objected to because of the following informalities:  Claims 41 and 43 each depend from claim 1. However, the claim set begins with claim 31.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 34 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 31 and 50 each recite “first and second channels” extending through the first and second fluid transport components. However, “the channel” is recited in lines 7-8 of claim 31 and lines 9-10 of claim 50. It is not clear which channel, the first or second, “the channel” refers, thereby rendering the claims indefinite. Claim 34 recites “the fluid transport component”. However, independent claim 31, from which claim 34 depends, recites “first and second fluid transport components”. It is not clear which transport component, the first or second, “the fluid transport component” refers, thereby rendering the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 31-32, 34-37, 41, 43 and 46-50 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aizenfeld et al. (US 2007/0238929 A1).
Regarding claim 31, Aizenfeld discloses an adaptor (32/34) for an endoscopic device (10), the adaptor (32/34) comprising an adaptor body (32/34; Fig.1) having: a first fluid transport component (2320) in a non-fluid connection with a second fluid transport component (1020), the first (2320) and second (1020) transport components each (inherently) having wall with exterior surfaces and interior surfaces (i.e. the channels; Fig. 4) defining respective first and second channels extending therethrough (within 1020 and 2320, respectively), each fluid transport component (1020 and 2320) having a flared end (A,D; each of A and D can be construed to be flared, see inserted image 1 below) and a tapered end (B,E; each of B and E can be interpreted to be tapered); and an inlet port (980’; Fig. 4) extending outward from the exterior surface of the first or second (1020) fluid transport component and having a central passage (within 980’) in fluid communication with the channel formed in the components (Fig. 4; par. [0063]).
Regarding claim 32, Aizenfeld discloses the adaptor of claim 31, further comprising a sealing member (threaded portions of 1020 and 2320) located at the interior surface of one or both of the flared ends (A) of the first (2320) and second (1020) fluid transport components.
Regarding claim 34, Aizenfeld discloses the adaptor of claim 31, wherein the inlet port {980') is substantially perpendicular to the exterior surface of the respective one of the fluid transport component (1020).
Regarding claim 35, Aizenfeld discloses the adaptor of claim 31, wherein the adaptor body is a single, monolithic structure (Fig. 1).
Regarding claim 36, Aizenfeld discloses the adaptor of claim 31, wherein the channel (within 2320) in the first fluid transport component (2320) is a liquid channel (par. [0063]), the channel (within 1020) in the second fluid transport component (1020) is a gas channel (par. [0063]), and the inlet port (980)’ extends outward from the second fluid transport component (1020) such that the central channel passage (within 980’) in the inlet port (980’) is in fluid connection with the gas channel within (1020).
Regarding claim 37, Aizenfeld discloses the adaptor of claim 36, wherein the internal diameter of the gas channel at the tapered end (E) of the channel is greater than the internal diameter of the liquid channel (within 2320) at the tapered end (E) of the channel (Fig. 4).
Regarding claim 41, Aizenfeld discloses the adaptor of claim 31, wherein the adaptor body comprises a polymeric material (par. [0031]).
Regarding claim 43, Aizenfeld discloses the adaptor of claim 31, wherein each of the first (2320) and second (1020) fluid transport components comprises a central body between the tapered end and the flared end (see inserted image 1 below).
Regarding claim 46, Aizenfeld discloses the adaptor of claim 31, further comprising a shroud (268; Fig. 7) extending radially outwardly from the exterior surfaces of the first (2320) and second (1020) fluid transport components, the shroud (268) further extending axially with respect to the first (2320) and second (1020)fluid transport components so as to at least partially surround the tapered end (E) of the first (2320) and/or second (1020) fluid transport component (Fig. 7).
Regarding claim 47, Aizenfeld discloses the adaptor of claim 46, wherein the shroud (268) comprises a wall extending circumferentially about the first (2320) and second (1020) fluid transport components so as to define an opening for at least partially receiving the tapered end (E) of the first (2320) and/or second (1020) fluid transport component (Fig. 7).
Regarding claim 48, Aizenfeld discloses the adaptor of claim 46, wherein the shroud (268) extends axially such that the tapered end (E) of the second fluid transport component (1020)is completely surrounded by the shroud (268; Fig. 7), and wherein the tapered end (E) of the first fluid transport component (2320) is not completely surrounded by the shroud (268; Fig. 7, portion of 2320 within 274).
Regarding claim 49, Aizenfeld discloses a method of performing an endoscopic procedure, the method comprising using an assembly including an endoscopic device (Fig. 2), a water source (32), a gas source (38), and an adaptor according to claim 31. 
Regarding claim 50, Aizenfeld discloses a method for supplying a secondary gas in an endoscopic procedure, the method comprising: using an endoscope device (Fig. 2) having attached thereto a water source with a connector (32); affixing between the water source connector (32) and the endoscope device (Fig. 2) an adaptor comprising: an adaptor body having: a liquid transport component (2320) in a non-fluid connection with a gas transport component (1020), the liquid and gas transport components each (inherently) having walls with exterior surfaces and interior surfaces (i.e. the channels; Fig. 4) forming respective first and second channels extending therethrough (within 1020 and 2320, respectively), each transport component (1020 and 2320) having a flared end (A,D; each of A and D can be construed to be flared, see inserted image 1 below) and a tapered end (B,E; each of B and E can be interpreted to be tapered); and a gas inlet port (980’) extending outward from the exterior surface of the gas transport component (1020) and having a central passage (within 980’) in fluid connection with the channel formed in the component (1020); and supplying a secondary gas to the endoscope device via the gas inlet port (980’) on the adaptor (par. [0060]-[0063]).

Claim(s) 31 and 39-42 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sasa (US 4637378).
Regarding claim 31 Sasa discloses an adaptor (29) for an endoscope (2,3), the adaptor (29) comprising an adaptor body (50) having a first fluid transport component (52) in a non-fluid connection with a second fluid transport component (53,54), the first (52) and second (53,54) transport components each (inherently) having wall with exterior surfaces and interior surfaces (i.e. the channels; Fig. 5) defining respective first (60) and second (65) channels (via 59,64) extending therethrough, each fluid transport component (52-54) having a flared end (A,D,55,61; each of A and D can be construed to be flared, see inserted image 2 below) and a tapered end (B,E; each of B and E can be interpreted to be tapered), and an inlet port (F) extending outward from the exterior surface (55,61) of the first (52) or second (53,54) fluid transport component and having a central passage (59,64) in fluid communication with the channel (60,65) formed in the component (52,53; Figs. 1,5,19; col. 3, ll. 22-35, 48-58, col. 4, ll. 19-68, col. 5, ll. 1-65, col. 11, ll. 28-62).
Regarding claim 39, Sasa discloses the adaptor of claim 31, wherein the tapered ends (B) of the first (52) and second fluid transport components (53,54) are shaped to engage receptacles (78a,78b) in a water source connector (26 via 30,77).
Regarding claim 40, Sasa discloses the adaptor of claim 39, wherein the tapered ends (B) are shaped to facilitate a press-fit, sealed engagement with the water source connector (78a,78b) without secondary engaging means.
Regarding claim 41, Sasa discloses the adaptor of claim 31, wherein the adaptor body (50) comprises a polymeric material (col. 4, ll. 36-37).
Regarding claim 42, Sasa discloses the adaptor of claim 41, wherein the polymeric material is chemical resistant (since the material is resistant against the chemical, i.e. detergent, that flows therethrough).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aizenfeld, as applied to the claims above in view of Savitt (US 5133336).
Regarding claim 38, Aizenfeld discloses the adaptor of claim 36, but does not specifically disclose wherein the external diameter of the flared end of the first fluid transport component is greater than the external diameter of the flared end of the second fluid transport component. Savitt teaches an external diameter of an analogous flared end (C; see inserted image 3 below) of an analogous first fluid transport component (G) is greater than an external diameter of a flared end (C) of an analogous second fluid transport component (H; col. 4, ll. 50-68, col. 5, ll. 26-31), providing improved external diameters of different sizes for each of the flared ends of each of the first and second fluid transport components so that an water tube can only fit the flare end of the first fluid transport component and an air tube can only fit the flared end of the second first fluid transport component allowing an operator to make the respective air and water connections more accurately and efficiently (col. 7, ll. 13-18). It would have been obvious to one of ordinary skill in the art to have provided the flared end of the first and second fluid transport components of Aizenfeld with the different external diameters of the flared ends of each of the first and second fluid transport components (the first flared end having a larger external diameter than the second flared end) as taught by Savitt in order to have provided an improved external diameters of different sizes for each of the flared ends of each of the first and second fluid transport components so that a water tube can only fit the flare end of the first fluid transport component and an air tube can only fit the flared end of the second first fluid transport component allowing an operator to make the respective air and water connections more accurately and efficiently.
Regarding claim 44, Aizenfeld discloses the adaptor of claim 36, but does not specifically disclose wherein the external diameter of the central body is less than the external diameter of each of the flared ends of the first and second fluid transport components. Savitt further discloses the external diameter of an analogous central body (G, H) is less than an external diameter of each of the flared ends (C) of the first (G) and second (H) fluid transport components (see inserted image 3 below). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the flared end of the first and second fluid transport components of Aizenfeld with the different external diameters of the flared ends of each of the first and second fluid transport components (the first flared end having a larger external diameter than the second flared end) as taught by Savitt in order to have provided an improved external diameters of different sizes for each of the flared ends of each of the first and second fluid transport components so that a water tube can only fit the flare end of the first fluid transport component and an air tube can only fit the flared end of the second first fluid transport component allowing an operator to make the respective air and water connections more accurately and efficiently.

Claims 33 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasa, as applied to the claims above, in view of Puszko (US 5902413).
Regarding claim 33, Sasa disclose the adaptor of claim 31, but does not specifically disclose wherein the inlet port comprises a luer connector. Puszko teaches a luer connector (24; col. 5, ll. 30-36) comprised in an analogous inlet port (11) extending outward from an exterior of an analogous fluid transport component of adaptor for an analogous endoscopic device, providing an improved luer connector that is operable to regulate and control fluid flow through the inlet port (col. 5, ll. 43-47). It  would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the inlet port (F) of Sasa with the luer connector (24) as taught by Puszko in order to have provided an improved luer connector that is operable to regulate and control fluid flow through the inlet port.
Regarding claim 45, Sasa disclose the adaptor of claim 31, but does not specifically disclose wherein the tapered end of the first or second transport components comprises a metallic, and wherein the remaining portion of the adaptor body comprises a polymeric material”, it would have been obvious to one skilled in the art to have recognized to have used a metallic material on the tapered end of the first or second transport components due to the rigid strength and robustness of metallic materials for easier and strengthened insertion into engaging receptacles (i.e. 78a,78b of Sasa) and to also avoid breakage while making the remaining portion of the adaptor from a polymeric material due to the low manufacturing costs associated with polymeric materials, since it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).









Inserted Image 1: Fig. 4 of Aizenfeld
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    656
    532
    media_image1.png
    Greyscale

Inserted Image 2: Fig. 5 of Sasa
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    587
    447
    media_image2.png
    Greyscale

Inserted Image 3: Fig. 15 of Savitt
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    302
    525
    media_image3.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795